11-3699                                                                       BIA
         Bhuyan v. Holder                                                          Hom, IJ
                                                                               A200 026 432



                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at New York Law School, 185
 3       West Broadway, in the City of New York, on the 17th day of
 4       October, two thousand twelve.
 5
 6       PRESENT:
 7                Dennis Jacobs,
 8                     Chief Judge,
 9                Robert A. Katzmann,
10                Debra A. Livingston,
11                     Circuit Judges.
12       _____________________________________
13
14       MIRAJ BHUYAN,
15                Petitioner,
16
17                          v.                                  11-3699
18                                                              RAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Thomas V. Massucci, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Stuart Delery, Acting Assistant
28                                     Attorney General; Linda S. Wernery,
29                                     Assistant Director; Kerry A. Monaco,
30                                     Trial Attorney, Office of
31                                     Immigration Litigation, United
32                                     States Department of Justice,
33                                     Washington, D.C.
 1        UPON DUE CONSIDERATION of this petition for review of a
 2   Board of Immigration Appeals (“BIA”) decision, it is hereby
 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review
 4   is DENIED.
 5
 6        Miraj Bhuyan, a native and citizen of Bangladesh, seeks
 7   review of an August 31, 2011, order of the BIA affirming the
 8   August 24, 2009, decision of Immigration Judge (“IJ”) Sandy
 9   K. Hom, which denied his application for asylum, withholding
10   of removal, and relief under the Convention Against Torture
11   (“CAT”). In re Miraj Bhuyan, No. A200 026 432 (B.I.A. Aug.
12   31, 2011), aff’g No. A200 026 432 (Immig. Ct. N.Y.C. Aug.
13   24, 2009). We assume the parties’ familiarity with the
14   underlying facts, the procedural history, and the issues
15   presented for review.
16
17        Under the circumstances of this case, we have reviewed
18   the decision of the IJ as modified and supplemented by the
19   BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.
20   2005); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,
21   522 (2d Cir. 2005). The applicable standards of review are
22   well established. See 8 U.S.C. § 1252(b)(4)(B); see also
23   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).
24   Because Bhuyan does not challenge the agency’s denial of CAT
25   relief, and as the BIA declined to consider the IJ’s
26   alternate basis for denying asylum and withholding of
27   removal, we consider only whether the agency’s adverse
28   credibility determination supports the denial of asylum and
29   withholding of removal.
30
31        For applications such as Bhuyan’s, governed by the
32   amendments made to the Immigration and Nationality Act by
33   the REAL ID Act of 2005, the agency may, considering the
34   totality of the circumstances, base a credibility finding on
35   the applicant’s “demeanor, candor, or responsiveness,” the
36   plausibility of his account, and inconsistencies in his
37   statements, without regard to whether they go “to the heart
38   of the applicant’s claim.” See 8 U.S.C. § 1158(b)(1)(B)
39   (iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.
40   2008). We defer to an IJ’s credibility determination
41   “unless, from the totality of the circumstances, it is plain
42   that no reasonable fact-finder could make” such a ruling.
43   Xiu Xia Lin, 534 F.3d at 167.
44
45

                                  2
 1        Here, substantial evidence supports the IJ’s adverse
 2   credibility determination. The IJ relied in large part on
 3   Bhuyan’s submission of two fraudulent documents–-letters
 4   purportedly authored by two officials from Bhuyan’s
 5   political party, the Awami League, on his behalf. Documents
 6   like Bhuyan’s letters, which are submitted in support of an
 7   asylum claim,1 are subject to the falsus in uno, falsus in
 8   omnibus maxim under which, once an IJ concludes that a
 9   document is false, he or she is “free to deem suspect other
10   documents (and to disbelieve other testimony) that depend
11   for probative weight upon [the applicant’s] veracity.”
12   Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).
13
14        The IJ gave a number of reasons for doubting the
15   documents’ authenticity. For instance, one of the dates in
16   the letters had been altered to read “May 07, 2004” instead
17   of “May 06, 2004.” A Department of Homeland Security
18   Forensic Document Laboratory confirmed that such alteration
19   had, in fact, occurred. The IJ also found it odd that
20   copies of the letters–-which Bhuyan testified were partial
21   translations of the original documents–-contained this same
22   alteration, rendering the documents suspect because an
23   alteration in the English portion of the original should not
24   be visible in the English portion of the translated
25   document. Bhuyan now asserts that he was mistaken when he
26   testified that the documents had been translated; the
27   purported “translations” were actually exact copies of the
28   originals, except that they were printed on English
29   letterhead rather than Bengali letterhead.
30
31        Bhuyan urges that the IJ’s decision therefore rested on
32   a factual error. We disagree for several reasons. [1]
33   Bhuyan never raised the issue with either the IJ or the BIA,
34   which should preclude him from arguing it on appeal. See 8
35   U.S.C. § 1252(d)(1) (mandating that an alien seeking
36   withholding of removal exhaust “all administrative remedies

           1
             Bhuyan asserts that only inauthentic government-
       issued documents can support an adverse credibility
       finding. However, see, e.g., Siewe v. Gonzales, 480 F.3d
       160, 170-71 (2d Cir. 2007) (denying petition and
       upholding IJ’s adverse credibility determination based in
       part on submission of inauthentic support letters
       purportedly drafted by another political activist).
                                  3
 1   available to the alien as of right”). [2] Bhuyan’s own
 2   testimony was the source of the alleged misstatement and
 3   compelled the conclusion with which he takes issue on
 4   appeal. [3] Even if his new explanation were credited
 5   (thereby undercutting one basis for the IJ’s adverse
 6   credibility determination), that explanation would provide
 7   an additional basis for the IJ’s finding--a direct
 8   contradiction of Bhuyan’s own testimony on a highly material
 9   subject.
10
11        But we need not consider these implications because the
12   IJ’s concerns about document authenticity went well beyond
13   this translation issue. The IJ also found suspicious that
14   the two letters were identical in almost every respect, with
15   the bodies of the letters drafted in haec verba and
16   containing the exact same formatting; the letters contained
17   different dates, despite Bhuyan’s testimony that his brother
18   had procured them from the same office on the same day; and
19   a single Awami League political office is alleged to have
20   printed the letter on the letterhead of another office.
21   Bhuyan had an opportunity to allay these concerns by
22   producing an affidavit by his brother explaining how he
23   obtained the letters or by offering the envelope that
24   enclosed them. He failed to do so.
25
26        On appeal, Bhuyan challenges the IJ’s conclusion about
27   the fraudulent nature of these documents, and instead urges
28   this Court to adopt Bhuyan’s innocent explanations: that one
29   non-English-speaking Awami League officer simply copied the
30   other’s letter; that the alteration was attributable to the
31   author’s correction of a typographical error; and that the
32   letters contained different dates because Bhuyan’s brother
33   received the signed letters from the two officers on
34   different dates. But a petitioner “must do more than offer
35   a plausible explanation” to secure relief; “he must
36   demonstrate that a reasonable fact-finder would be compelled
37   to credit his testimony.” Majidi v. Gonzales, 430 F.3d 77,
38   80-81 (2d Cir. 2005) (internal quotation marks omitted).
39
40        The IJ’s credibility finding was grounded in specific
41   concerns about two documents central to Bhuyan’s claim for
42   asylum and withholding of removal, while Bhuyan’s
43   explanations (although perhaps not wholly implausible)
44   nevertheless left important questions unanswered. The IJ’s

                                  4
 1   decision not to credit these explanations (which Bhuyan
 2   failed to clearly articulate at the hearing) is insufficient
 3   to warrant remand, especially given the “highly deferential”
 4   nature of our review. Id. at 79.
 5
 6        For the foregoing reasons, the petition for review is
 7   DENIED. As we have completed our review, any stay of
 8   removal that the Court previously granted in this petition
 9   is VACATED, and any pending motion for a stay of removal in
10   this petition is DISMISSED as moot.
11
12                              FOR THE COURT:
13                              CATHERINE O’HAGAN WOLFE, CLERK
14
15
16
17




                                  5